Citation Nr: 0937241	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by low back pain.

2.  Entitlement to service connection for a disorder 
manifested by right lumbosacral radiculopathy.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1952 to February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 2, 
2008, which vacated a September 2006 Board decision and 
remanded the case for additional development.  The issues 
initially arose from rating decisions in November 2001 and 
June 2002 by and on behalf of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that subsequent to the September 2006 
decision the Veteran submitted statements and documents 
concerning his prior request for entitlement to prisoner-of-
war (POW) status based upon his experiences during World War 
II.  VA records show a July 2000 administrative decision 
denied the Veteran's claim, in essence, based upon evidence 
demonstrating that at the time of his detention by German 
military forces he was a Polish national and did not have 
recognized service as a member of the United States Armed 
Forces.  Records show the Veteran did not appeal the July 
2000 decision and the Board finds that his statements express 
his displeasure with the decision without indication of a 
specific intent to reopen the claim.  It is also significant 
to note that the Court has addressed the application of 
38 U.S.C.A. § 109 for naturalized citizens who served with 
governments allied with United States in World War II but 
were not United States citizens upon entry into that service, 
as applied in 38 C.F.R. § 17.  See Selley v. Brown, 6 Vet. 
App. 196 (1994).  In the absence of a specific application to 
reopen the POW claim, the Board finds no further action as to 
this matter is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2008 order the Court found the Board erred in 
determining that VA had complied with its duty to assist.  It 
was noted, in essence, that a VA examination is required 
based upon the Veteran's report that his duties during active 
service involved heavy lifting and caused low back pain.  The 
Court also found that the Board had improperly relied on the 
absence of service department awards indicative of combat and 
had failed to address VA treatment records indicating 
nightmares, depression, and headaches as a result or trauma 
during the Korean War.  The TDIU claim was remanded pending 
resolution of the other issues on appeal and to include 
consideration of entitlement to TDIU based upon an 
extraschedular rating if warranted.

The Board also notes that evidence added to the claims file 
subsequent to the September 2006 Board decision includes 
medical records pertinent to the issues on appeal.  As the 
Veteran has not waived agency of original jurisdiction of the 
evidence added to the record, the Board finds additional 
development is required.  See 38 C.F.R. § 20.1304 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in March 2001 and April 2002.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide additional information as to any 
specific incidents of trauma, traumatic 
events, or episodes of combat with the 
enemy during active service in Korea.  

2.  Appropriate efforts should be taken 
by the AMC/RO to verify any specific 
stressors or episodes of combat 
identified by the Veteran.  

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed. 

4.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder, to include 
as a result of a verified event during 
active service.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD (revised 
April 2, 2007).  The examiner should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified.  Any opinion provided 
should be reconciled with the findings of 
VA treatment records indicating 
nightmares, depression, and headaches as 
a result or trauma during the Korean War.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present disorder manifested by low back 
pain or right lumbosacral radiculopathy 
as a result of active service.  The 
examination should be performed in 
accordance with any guidelines 
established in VA's worksheets for 
examinations.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

7.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



